Exhibit 10.127

 

SHAREHOLDERS AGREEMENT

 

This Shareholders Agreement (the “Agreement”) is entered into as of the    day
of March, 2017 by and among Roseland Residential Trust, a Maryland real estate
investment trust (the “Trust”), RPIIA-RLA, a Delaware limited liability company
(together with its permitted successors, assigns and transferees, the  “RP
Investor I”), RPIIA-RLB, a Delaware limited liability company (together with its
permitted successors, assigns and transferees, the “RP Investor II” and,
together with the RP Investor I, the “Investors”) and each of the shareholders
of the Trust listed on Schedule I attached hereto (each individually a
“Shareholder” and collectively, the “Shareholders”).

 

WHEREAS, each Shareholder is as of the date hereof the record or beneficial
owner of the number of common shares of beneficial interest, par value $0.01 per
share (the “Common Shares”), of the Trust set forth on Schedule I attached
hereto;

 

WHEREAS, the Trust is the general partner of Roseland Residential, L.P., a
Delaware limited partnership (the “Partnership”);

 

WHEREAS, the Investors have agreed to purchase preferred limited partnership
interests in the Partnership (the “Investment”) pursuant to (a) the Preferred
Equity Investment Agreement, dated as of the date hereof (the “Investment
Agreement”), by and among the Partnership, Mack-Cali Realty Corporation, a
Maryland corporation, Mack-Cali Realty, L.P., a Delaware limited partnership
(“MCRLP”), Mack-Cali Property Trust, a Maryland business trust (“the Trust”),
Mack-Cali Texas Property, L.P., a Texas limited partnership, Roseland
Residential Holding L.L.C., a Delaware limited liability company, and the
Investors and (b) the Second Amended and Restated Partnership Agreement of the
Partnership, dated as of the date hereof (the “Partnership Agreement”), by and
among the Trust, the Investors and MCRLP; and

 

WHEREAS, as a condition to the Investors making the Investment and entering into
the Investment Agreement and the Partnership Agreement, the Investors have
requested that the Shareholders and the Trust agree and the Shareholders and the
Trust have agreed, to enter into this Agreement in order to set forth certain
provisions regarding the election and removal of trustees of the Trust and the
approval of certain actions of the Trust.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Board Representation.

 

(a)                                 The RP Investor II shall have the right to
designate one trustee (such trustee and any trustee who subsequently replaces
such trustee in accordance with this Agreement, a “Primary RP Trustee”) for
election to the Board of Trustees of the Trust (the “Board”) in accordance with,
and subject to the conditions of, Section 10(a)(iii) of the Partnership
Agreement.  In the event that any Primary RP Trustee shall die, retire from or
be removed from the Board, a substitute Primary RP Trustee shall be designated
by the RP Investor

 

--------------------------------------------------------------------------------


 

II for election to the Board pursuant to this Agreement.  Each of the
Shareholders shall vote, or cause to be voted, all of the Common Shares
beneficially owned or held of record by such Shareholder at any regular or
special meeting of the shareholders of the Trust called for the purpose of
filling positions on the Board, or in any written or electronic consent executed
in lieu of such a meeting of shareholders, to cause the election to the Board of
the Primary RP Trustee.  The RP Investor II has named Paisley Boney as the
initial Primary RP Trustee.

 

(b)                                 The RP Investor II shall have the exclusive
right to cause the removal of the Primary RP Trustee (such trustee, a “Removed
Trustee”) and designate a replacement RP Trustee in accordance with, and subject
to the conditions of, Section 10(a)(iii) of the Partnership Agreement. If the
Removed Trustee does not resign or if the Board does not fill the resulting
vacancy with the replacement Primary RP Trustee within five (5) business days of
written notice of the RP Investor II, each of the Shareholders shall act by
written or electronic consent to remove the Removed Trustee and elect a
replacement Primary RP Trustee (or, if such written or electronic consent would
not be effective for any reason, by causing the Trust to call a special meeting
of the shareholders of the Trust and voting all of the Common Shares
beneficially owned or held of record by such Shareholder at such special meeting
of the shareholders in favor of such actions).

 

(c)                                  If an Event of Default (as defined in the
Partnership Agreement) occurs and remains uncured for a period of sixty (60)
calendar days following the Trust’s receipt of written notice from the RP
Investor II: (i) the RP Investor II shall have the right by written notice to
the Trust (the “Board Increase Election”) to request that the number of trustees
then constituting the Board be increased by a number of trustees that would
result in the RP Investor II being entitled to designate for nomination and
election a majority of the members of the Board (each such additional trustee
and any trustee who subsequently replaces such trustee in accordance with this
Agreement, an “Additional RP Trustee” and, together with the Primary RP Trustee,
the “RP Trustees”); (ii) the removal of any Additional RP Trustees may only be
effected in accordance with the terms of Section 1(b) of this Agreement;
(iii) in the event that any Additional RP Trustee shall die, retire from or be
removed from the Board, a substitute Additional RP Trustee shall be designated
by the RP Investor II; and (iv) each of the Shareholders shall vote, or cause to
be voted, all of the Common Shares beneficially owned or held of record by such
Shareholder at any regular or special meeting of the shareholders of the Trust
called for the purpose of filling positions on the Board, or in any written or
electronic consent executed in lieu of such a meeting of shareholders, to cause
the election to the Board of the Additional RP Trustees.  If for any reason the
number of trustees on the Board is not increased in accordance with (i) above so
that the RP Trustees constitute a majority of the Board, each of the
Shareholders shall act by written or electronic consent to remove such number of
trustees and elect Additional RP Trustees so that the RP Trustees constitute a
majority of the Board (or, if such written or electronic consent would not be
effective for any reason, by causing the Trust to call a special meeting of the
shareholders of the Trust and voting all of the Common Shares beneficially owned
or held of record by such Shareholder at such special meeting of the
shareholders in favor of such actions).

 

--------------------------------------------------------------------------------


 

(d)                                 Each Shareholder shall vote any additional
Common Shares or other voting securities of the Trust acquired by such
Shareholder after the date hereof in accordance with the provisions of
Paragraphs (a), (b) and (c) above.

 

(e)                                  The Primary RP Trustee shall serve on each
committee of the Board and shall be provided substantially comparable access to
the business records and operational matters of the Trust as the other members
of the Board.

 

(f)                                   The RP Investor II shall have the right to
designate one individual as a non-voting observer to the Board (a “Board
Observer”), who shall initially be Tom Gilbane.  Any Board Observer shall be
entitled to attend meetings of the Board and any committee of the Board and to
receive all information provided to the members of the Board or its committees
(including minutes of previous meetings of the Board or such committees);
provided, that (i) the Board Observer shall not be entitled to vote on any
matter submitted to the Board or any of its committees nor to offer any motions
or resolutions to the Board or such committees; and (ii) the Trust may withhold
information or materials from the Board Observer and exclude such Board Observer
from any meeting or portion thereof if (as determined by the Board in good
faith) access to such information or materials or attendance at such meeting
would adversely affect the attorney-client or work product privilege between the
Trust and its counsel.  The RP Investor II shall have the exclusive right to
remove a Board Observer and designate a replacement Board Observer at any time.

 

(g)                                  Each Shareholder has executed and delivered
the Irrevocable Limited Proxy attached hereto as Exhibit A (the “Limited Proxy”)
that grants the RP Investor II (or its designee) an irrevocable limited proxy to
vote all Common Shares held by such Shareholder or execute a written or
electronic consent in lieu of meeting of shareholder of the Trust on behalf of
such Shareholder, each in accordance with this Section 1.

 

2.                                      Approval Rights.  The Trust shall not
take, or cause to be taken, any of the following actions without the approval
the Board, which such approval must include the approval of at least one RP
Trustee:

 

(a)                                 Any action in furtherance of a Major
Decision (as defined in the Partnership Agreement);

 

(b)                                 Any amendment or repeal of the Bylaws of the
Trust (the “Bylaws”) (or any other action) that would cause Title 3, Subtitle 7
of the Maryland General Corporation Law (the “MGCL”) to apply to any control
share acquisition by any of the Investors or any associate (as such term is
defined in Title 3, Subtitle 7 of the MGCL) or affiliate of such person;

 

(c)                                  Any adoption, amendment or repeal of a
resolution of the Board that would cause the provisions of Section 3-602 of the
MGCL to apply to (i) any Investor; (iii) any of each Investor’s existing or
future “affiliates” (as that term is defined in Section 3-601 of the MGCL);
(iii) any of each Investor’s or any of its “affiliates” existing or future
“associates” (as that term is defined in the Section 3-601 of the MGCL); and
(iv) any person or entity acting in concert with any of the persons or entities
described in (i)-(iii); and

 

--------------------------------------------------------------------------------


 

(d)                                 Any amendment, alteration or repeal of any
provision of the Declaration of Trust (the “Declaration”) of the Trust or the
Bylaws that would limit, modify or materially and adversely impact the rights of
the Investors under Sections 1, 2 or 7 of this Agreement.

 

3.                                      Representations and Warranties of
Shareholders.  Each Shareholder represents and warrants to the Trust and the
Investors as follows:

 

(a)                                 Such Shareholder has all necessary power and
authority to execute and deliver this Agreement, to perform such Shareholder’s
obligations hereunder and to consummate the transactions contemplated hereby.

 

(b)                                 This Agreement has been duly executed and
delivered by such Shareholder, and constitutes the valid and legally binding
obligation of such Shareholder enforceable against such Shareholder in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to creditors’ rights
and general principals of equity.

 

(c)                                  The Common Shares listed on Schedule I
hereto are the only voting securities of the Trust owned (beneficially or of
record) by such Shareholder and are owned free and clear of all liens, charges,
encumbrances, restrictions and commitments of any kind.  Except as contemplated
by this Agreement, such Shareholder has not appointed or granted any irrevocable
proxy, which appointment or grant is still effective, with respect to the Common
Shares owned by such Shareholder.

 

(d)                                 The execution and delivery of this Agreement
by such Shareholder does not (i) conflict with or violate any agreement, law,
rule, regulation, order, judgment or decision or other instrument binding upon
such Shareholder, nor require any consent, notification, regulatory filing or
approval or (ii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a lien or encumbrance on any of the Common Shares
owned by such Shareholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Shareholder is a party or by which such Shareholder or
the Common Shares owned by such Shareholder are bound or effected.

 

4.                                      Representations and Warranties of the
Trust.  The Trust represents and warrants to each Shareholder and the Investors
as follows:

 

(a)                                 The Trust has all necessary trust power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.

 

(b)                                 This Agreement has been duly executed and
delivered by the Trust, and constitutes the valid and legally binding obligation
of the Trust enforceable against the Trust in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to creditors’ rights and general principles of equity.

 

--------------------------------------------------------------------------------


 

5.                                      Representations and Warranties of the
Investors.  Each of the Investors represents and warrants to each Shareholder
and the Trust as follows:

 

(a)                                 Each Investor has all necessary power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.

 

(b)                                 This Agreement has been duly executed and
delivered by the Investor, and constitutes the valid and legally binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to creditors’ rights and general
principles of equity.

 

6.                                      Additional Covenants of Shareholders. 
Each Shareholder hereby agrees that:

 

(a)                                 Except as contemplated by this Agreement,
such Shareholder shall not enter into any voting agreement or grant an
irrevocable proxy or power of attorney with respect to the Common Shares or any
other voting securities of the Trust acquired by such Shareholder which is
inconsistent with this Agreement.

 

(b)                                 The transfer by such Shareholder of any
Common Shares or any other voting securities of the Trust owned by such
Shareholder shall be conditioned upon execution by the transferee of (i) a
counterpart of this Agreement, pursuant to which such transferee shall be
required to vote any Common Shares or other voting securities of the Trust
transferred by such Shareholder in accordance with the provisions of this
Agreement, and (ii) the Limited Proxy.

 

7.                                      Additional Covenants of the Trust.  (a) 
The issuance by the Trust of any additional shares of Common Shares or any other
voting security of the Trust shall be conditioned upon execution of a
counterpart of this Agreement and the Limited Proxy by any new shareholder prior
to its receipt of Common Shares or other voting securities issued by the Trust.

 

(b)                                 In the event the Trust elects (the
“Election”) to qualify as a real estate investment trust under Section 856
through 860 of the Internal Revenue Code of 1986, as amended, the Investors and
their affiliates will be granted an exemption from the Aggregate Share Ownership
Limit and the Common Share Ownership Limit (each as defined in the Declaration)
pursuant to, and subject to the terms and conditions of, Section 7.2.7 of the
Declaration, and subject to the legal duties of the Trustees of the Trust, to
the extent required so that no Common Shares then owned by the Investors nor any
Common Shares which the Investors may own in the future pursuant to the
Investment Agreement and the Partnership Agreement will be transferred to a
Charitable Trust (as defined in the Declaration) pursuant to Section 7.2(b) of
the Declaration.

 

8.                                      Specific Performance.  The parties
hereto acknowledge that failure on any of their part to comply with the terms of
this Agreement shall cause the other party hereto immediate and irreparable harm
that cannot be adequately compensated by the remedies at law, and that in the
event of such breach or violation, or threatened breach or violation, the other
parties hereto shall be entitled to have such provisions of this Agreement
specifically enforced by preliminary and permanent injunctive relief without
having to prove the inadequacy of the

 

--------------------------------------------------------------------------------


 

available remedies at law or any actual damages and without posting any bond or
other security.  Any remedies sought or obtained by a party hereto shall not be
considered either exclusive or a waiver of the rights of a party hereto to
assert any other remedies they have in law or equity.

 

9.                                      Miscellaneous.

 

(a)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be delivered personally,
or transmitted by telecopier or by registered or certified mail (postage
pre-paid, return receipt requested) or by a nationally recognized overnight
delivery service to the Shareholders at their addresses as set forth on the
books and records of the Trust, to the Trust at its principal office located at
Mack-Cali Property Trust, c/o Mack-Cali Realty Corporation, Harborside 3, 210
Hudson Street, Suite 400, Jersey City, New Jersey 07311, and to the Investors at
c/o Rockpoint Group, L.L.C., 500 Boylston Street, Boston, Massachusetts 02116. 
Any notice shall be deemed to have been given on the date of receipt if
delivered personally or by overnight courier, the date of transmission with
confirmation back if transmitted by telecopier, or the fifth day following
posting if transmitted by registered or certified mail.

 

(b)                                 Amendments, Waivers, Etc.  This Agreement
may not be amended, changed, supplemented, waived or otherwise modified or
terminated except by an instrument in writing signed by the Investors, the Trust
and each of the Shareholders.

 

(c)                                  Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the parties and their respective successors and assigns, including without
limitation, any corporate successor by merger or otherwise.

 

(d)                                 Entire Agreement.  This Agreement, along
with the Partnership Agreement and the Investment Agreement, embodies the entire
agreement and understanding among the parties relating to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.  There are no representations, warranties or covenants by the
parties hereto relating to such subject matter other than those expressly set
forth in this Agreement.

 

(e)                                  Severability.  If any term of this
Agreement or the application thereof to any party or circumstance shall be held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such term to the other parties or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by
applicable law.  In such event the parties shall negotiate in good faith in an
attempt to agree to another provision (in lieu of the term or application held
to be invalid or unenforceable) that will be valid and enforceable and will
carry out the parties’ intentions hereunder.

 

(f)                                   No Waiver.  The failure of either party
hereto to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to insist upon
compliance by the other party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not
constitute a waiver by such party of its rights to exercise any such or other
right, power or remedy or to demand such compliance.

 

--------------------------------------------------------------------------------


 

(g)                                  No Third Party Beneficiaries.  This
Agreement is not intended to be for the benefit of and shall not be enforceable
by any person or entity who or which is not a party hereto.

 

(h)                                 Termination.  This Agreement shall terminate
at such time as the Investors have no rights to take any of the following
actions: (i) to appoint the RP Trustee pursuant to Section 10(a)(iii) of the
Partnership Agreement, (ii) to approve Major Decisions pursuant to
Section 10(b) of the Partnership Agreement or (iii) to make a Board Increase
Election pursuant to this Agreement and Section 26(b) of the Partnership
Agreement.

 

(i)                                     Governing Law.  This Agreement and all
disputes hereunder shall be governed by and construed and enforced in accordance
with the laws of the State of Maryland without regard to rules of conflict of
law.

 

(j)                                    Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one instrument.  Each
counterpart may consist of a number of copies each signed by less than all, but
together signed by all, of the parties hereto.

 

- signature page follows -

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

TRUST:

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: Chief Executive Officer

 

 

 

INVESTORS:

 

 

 

RPIIA-RLA, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

RPIIA-RLB, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

SHAREHOLDERS:

 

 

 

MACK-CALI REALTY, L.P., a Delaware limited partnership

 

 

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

MACK-CALI PROPERTY TRUST, a Maryland business trust

 

 

 

 

 

By:

 

 

Name: Michael J. DeMarco

 

Title: President and Chief Executive Officer

 

 

 

 

 

MACK-CALI TEXAS PROPERTY, L.P., a Texas limited partnership

 

 

 

By:

MACK-CALI REALTY CORPORATION, a Maryland corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name: Michael J. DeMarco

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name of Shareholder

 

Number of
Shares

MACK-CALI REALTY, L.P.,

 

 

MACK-CALI PROPERTY TRUST

 

 

MACK-CALI TEXAS PROPERTY, L.P.

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIMITED PROXY

 

--------------------------------------------------------------------------------


 

IRREVOCABLE PROXY

 

This proxy is given pursuant to that certain Shareholders Agreement, dated as of
March    , 2017 (the “Shareholders Agreement”), by and among Roseland
Residential Trust, a Maryland real estate investment trust (the “Trust”),
RPIIA-RLA, L.L.C., a Delaware limited liability company (together with its
permitted successors, assigns and transferees, “RP Investor I”), RPIIA-RLB,
L.L.C., a Delaware limited liability company (together with its permitted
successors, assigns and transferees, “RP Investor II” and, together with RP
Investor I, the “Investors”) and each of the shareholders of the Trust listed on
Schedule I attached thereto.

 

The undersigned shareholder of the Trust does hereby constitute and appoint
                     or                      (and any other person designated in
writing by the RP Investor II), or either of them, with full power of
substitution in each of them, as proxies for the undersigned, to (a) cause the
Trust to call one or more special meetings of the shareholder of the Trust,
(b) attend any meeting of shareholders of the Trust and any postponement or
adjournment thereof, (c) to cast on behalf of the undersigned all votes that the
undersigned is entitled to cast at any such meeting (or by written or electronic
consent in lieu of any such meeting) and (d) otherwise to represent the
undersigned at any such meeting with all powers possessed by the undersigned if
personally present, including, but not limited to, the signing or authorizing of
the undersigned shareholder’s name as a shareholder to any waiver or consent
certificate which the laws of the State of Maryland may require or permit in
lieu of a meeting of shareholders, in each case only with respect to the matters
set forth in Section 1 of the Shareholders Agreement, as fully and with like
effect as the undersigned might or could have done if personally present at such
meeting.

 

The undersigned hereby revokes all prior proxies for such meetings with respect
to the matters set forth in Section 1 of the Shareholders Agreement only,
affirms that this proxy is given in connection with the Shareholders Agreement
and that this proxy is coupled with an interest and is irrevocable.  This
irrevocable proxy shall be valid for indefinite term and shall only terminate
upon the termination of the Shareholder’s Agreement in accordance with its
terms.

 

IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Proxy as of
this     day of March, 2017.

 

 

WITNESS:

SHAREHOLDER:

 

 

 

 

 

 

 

(SEAL)

 

1

--------------------------------------------------------------------------------